Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered May 3, 1990, convicting defendant, after jury trial, of rape in the first degree, and sentencing him to a term of imprisonment of 7 to 21 years, unanimously affirmed.
The trial court properly instructed the jury to consider only competent evidence, to consider the complainant’s testimony regarding what an uncalled counselor allegedly told her only as it might pertain to credibility determinations, and to refrain from speculation (see, e.g., People v Jackson, 65 NY2d 265, 271).
Defendant’s claims of prosecutorial misconduct in summation are for the most part unpreserved for appellate review as a matter of law (CPL 470.05). In any event, as defense counsel’s summation vigorously attacked the complainant’s testimony in terms of a “fabrication,” the prosecutor’s responsive comments on credibility, although perhaps better expressed in more moderate terms, were not so prejudicial as to require a new trial (see, People v Castillo, 16 AD2d 235, 236-237, affd 12 NY2d 732). *204We have considered defendant’s remaining claims and find them to be both unpreserved and without merit. Concur— Murphy, P. J., Carro, Ellerin, Kassal and Rubin, JJ.